Citation Nr: 1526167	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  11-11 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for status post total left knee replacement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1943 to October 1945, including combat service during World War II and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In his substantive appeal (VA Form 9), received in April 2011, the Veteran requested a hearing before a Veterans Law Judge (VLJ), but he withdrew his request in writing in August 2014.  Accordingly, his request for a hearing before the Board is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

This matter was previously before the Board in October 2014, at which time it was remanded to obtain outstanding records of the Veteran's treatment, notify the Veteran that he may submit lay statements concerning the severity of his left knee disability, provide a new examination to assess the current severity of his left knee disability, and readjudicate the claim on appeal.  As review of the record reveals that there has been substantial compliance with the October 2014 remand directives, no further action is necessary in that regard.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the period on appeal from December 14, 2008, the evidence shows that the Veteran's left knee disability has been productive of severe painful motion or weakness.


CONCLUSION OF LAW

For the period on appeal from December 14, 2008, the criteria for the assignment of an increased rating of 60 percent, but not greater, for residuals of a left total knee replacement have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.68, 4.71a, including Diagnostic Codes 5055, 5256, 5261-62 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Prior to the RO's initial unfavorable decision on the Veteran's claim for an increased rating, VA provided proper notice of the information and evidence that is necessary to substantiate the Veteran's claim, that VA will seek to provide, and that the claimant is expected to provide by way of a January 2010 letter.  See 38 C.F.R. § 3.159(b)(1); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Pursuant to VA's duty to assist in the development of a claim, VA associated with the Veteran's claims file his VA and non-VA treatment records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  Also pursuant to VA's duty to assist, VA provided examinations in June 2010 and November 2014.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds that these examinations are adequate as the examiners reviewed the Veteran's relevant medical history, performed thorough clinical evaluations, and provided a clear picture of the Veteran's left knee disability.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

The Veteran has been service connected for a left knee disability since 1946.  By way of background, the Veteran's left knee disability evaluations from his date of service connection to the present are as follows: 20 percent, effective December 2, 1946; 10 percent, effective July 2, 1951; 20 percent, effective September 26, 1990; and 30 percent, effective December 14, 2009.  The Veteran underwent left total knee replacement surgery in July 2005 and filed a claim for an increased rating for his left knee disability that was received by VA on December 14, 2009.  The Board notes that the effective date of an award of increased compensation shall be earliest date as of which it is ascertainable that an increase in disability occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b) (West 2014).  The Board will, therefore, assess any ascertainable increase in disability from December 14, 2008.

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings." See Hart v. Mansfield, 21 Vet. App. 505 (2008).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided.  See 38 C.F.R. § 4.14 (2014).  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Diagnostic Code 5055 pertains to knee replacement (prosthesis) and provides the following: a 100 percent evaluation is assigned for one year following the implantation of the prosthesis; a 60 percent evaluation is assigned for a prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity; and for a prosthetic replacement of the knee joint with intermediate degrees of residual weakness, pain, or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  38 C.F.R. § 4.71a (2014).  The minimum evaluation for a prosthetic replacement of the knee joint is 30 percent.  Id.

The Board notes that, as indicated in the preceding paragraph, the provisions of Diagnostic Code 5055 for total knee replacement does not provide for consideration of Diagnostic Code 5257 (recurrent subluxation or instability), 5260 (limitation of flexion), or any other Diagnostic Code not specifically referenced therein.

The Board finds that the Veteran is ineligible for a rating of 100 percent, as the one year period following the implantation of his left knee prosthesis has expired.  As explained below, the medical and lay evidence of record reveals chronic severe painful motion or weakness that is consistent with a 60 percent rating for the left knee for the period from December 14, 2008.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5055; 38 U.S.C.A. § 5110(b).  In making this determination, the Board has reviewed the VA and private treatment records and reports as well as the pertinent VA examination reports.  In addition, the Board has also considered the Veteran's credible lay personal statements and arguments from his representative. 

Several treatment records dated after the Veteran's July 2005 total knee replacement document chronic left knee pain.  Although multiple treatment records from the period on appeal indicate that the Veteran demonstrated full range of motion and/or denied weakness and swelling, the Board finds that these reports are contradicted by other medical and lay evidence of record.  For example, non-VA clinician Dr. A.M. reported in November 2010 that the Veteran's total knee replacement went relatively well, but the Veteran never had full range of motion and has experienced persistent discomfort that has gotten worse progressively.

In addition, in December 2010 and May 2012, the Veteran submitted statements concerning the limitations that he encounters due to his disability.  The statements list multiple limitations, including the following: cannot stand or walk for longer than a few minutes; after sitting, upon rising, knee is very stiff; had to purchase two chair lifts to climb stairs at home; must use walker when walking dog; cannot do home maintenance or repairs anymore; and can no longer undertake frequent travel.

The record also includes consistent reports of weakness.  In his April 2011 substantive appeal, the Veteran reported that his left knee gives way, which causes him to fall, and that such a fall resulted in a broken left femur.  Medical evidence of record confirms that the Veteran sustained a left intertrochanteric femur fracture in April 2008. 

The report of a January 2010 VA examination documents chronic pain that is aching and sharp in addition to muscle injuries that have been productive of a loss of strength, easy fatigability, and impairment of coordination.  Although the examiner noted that the Veteran did not demonstrate weakness or an inability to control movement, the examiner noted the Veteran's report of weakness and an unreliable knee, which are reports that the Board finds both competent and credible.

Upon examination, the Veteran was negative for left knee ankylosis, compensable limitation of extension, or impairment of the tibia and fibula, which are relevant with regard to Diagnostic Codes 5256, 5261, and 5262, respectively.

In June 2010, a VA examiner noted the Veteran's report of weakness, stiffness, giving way, lack of endurance, and pain.  Notably, the Veteran also reported that he experiences daily flare-ups that last for a period of several hours.  He presented with an antalgic gait and the examiner noted that the Veteran's walk was abnormal, which was described as an inability to perform.  The examiner attributed this inability to instability.

A November 2014 examination report documents the Veteran's report that his left knee continues to "give out" and caused five falls over the preceding two years.  The examiner categorized this giving way as functional loss.  Upon physical examination, the Veteran demonstrated extension to 10 degrees and demonstrated that he cannot squat or kneel due to lack of flexion.  The examiner concluded that the Veteran's condition impacts his ability to perform occupational tasks such as standing, walking, lifting, and sitting.

Accordingly, resolving any doubt in the Veteran's favor, the evidence supports an increased disability rating of 60 percent for the left knee, but no greater, for the period on appeal from December 14, 2008.  38 C.F.R. § 4.3.  In so finding, the Board notes that no other diagnostic codes for knee disabilities provide a rating greater than 60 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, 5262.  In addition, the Board finds that an additional rating for limitation of extension is not warranted, as limitation of motion is contemplated by Diagnostic Code 5055 and pyramiding is not permitted.  38 C.F.R. § 4.14.

III.  Additional Considerations

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), provides that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple service-connected conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  At present, the Veteran has service connection for a left knee disability, left tibia disability, left knee scar, and left hip disability.

The Board finds that the rating criteria contemplate the Veteran's left knee disability, as it has been productive of symptoms such as pain, weakness, and limitation of motion-manifestations that are contemplated by the rating criteria.  In addition, the record fails to show that all of the Veteran's service-connected disabilities, in the aggregate, have presented such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.

"Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2014).  Thus, to the extent that the Veteran's disabilities have impeded his ability to engage in volunteer community work as he reported in December 2010, the Board finds that these manifestations of his disability are also contemplated by the schedular criteria.  Overall, the Board finds that the rating criteria are adequate to evaluate the Veteran's level of impairment and referral for consideration of extraschedular rating is not warranted.

In addition, the record does not show that the Veteran has been unable to maintain employment due to his service-connected left knee disability.  Thus, the Board finds that consideration of the Veteran's entitlement to a total disability rating based on individual unemployability (TDIU) is not warranted at this time.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Subject to the regulations controlling disbursement of VA monetary benefits, a 60 percent disability rating for status post total left knee replacement is granted for the period on appeal from December 14, 2008.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


